DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a grinding material comprising: a base; a grinding layer overlaid on a front face side of the base and comprising grinding grains and a binder for the grinding grains; and an adhesion layer overlaid on a back face side of the base, wherein the grinding grains are diamond grinding grains, the binder comprises an inorganic substance as a principal component, the binder further comprises a filler comprising an inorganic oxide as a principal component, a content of the filler with respect to the grinding layer is no less than 15 volume% and no greater than 75 volume%, a wear quantity of the grinding layer as determined by a Taber abrasion test is no less than 0.03 g and no greater than 0.18 g, and an Asker D hardness measured from a front face side of the grinding layer is no less than 82° and no greater than 98°. The prior art teaches similar grinding materials (see 3M, JP- 2010188522A). However, there is no suggestion or motivation available to modify the prior art to include a binder having an inorganic material as the principle component, with a filler having an inorganic oxide as a principal component, in combination with the other limitations of the claim including the wear quantity and 
With respect to independent claim 7, none of the prior art fairly teaches or suggest a production method of a grinding material comprising: a base; a grinding layer overlaid on a front face side of the base and comprising grinding grains and a binder for the grinding grains; and an adhesion layer overlaid on a back face side of the base, the method comprising forming the grinding layer by printing with a grinding layer composition, wherein the grinding layer composition comprises diamond grinding grains; a forming material of the binder comprises an inorganic substance as a principal component; and a filler comprising an inorganic oxide as a principal component, and the grinding layer is formed such that a wear quantity of the grinding layer as determined by a Taber abrasion test is no less than 0.03 g and no greater than 0.18 g, [[and ]]an Asker D hardness measured from a front face side of the grinding layer is no less than 82° and no greater than 98°. and a content of the filler with respect to the grinding layer is no less than 15 volume% and no greater than 75 volume%. The prior art teaches similar grinding materials and methods (see 3M, JP- 2010188522A). However, there is no suggestion or motivation available to modify the prior art to include a binder having an inorganic material as the principle component, with a filler having an inorganic oxide as a principal component, in combination with the other limitations of the claim including the wear quantity and hardness. As such independent claim 7 is seen as novel and non-obvious over the prior art and deemed allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        s